IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


KEVIN JOHNSON,                : No. 682 MAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
BUREAU OF DRIVER LICENSING,   :
                              :
               Respondent     :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

and “Emergency Petition for Special Injunction” are DENIED, and the Emergency

Motion for Expedited Review is DISMISSED AS MOOT.